74 So.3d 585 (2011)
Jason Matthew WINKEL, Petitioner,
v.
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, Respondent.
No. 5D11-1876.
District Court of Appeal of Florida, Fifth District.
November 18, 2011.
William M. Winkel, West Palm Beach, in proper person.
Stephen D. Hurm, General, Counsel, and Richard M. Coln, Assistant General, Counsel, Orlando, for Respondent.
PER CURIAM.
Petitioner seeks certiorari review of an order of the circuit court, sitting in its appellate capacity, that dismissed his appeal of the suspension of his driver's license for refusing to submit to a breath test. The circuit court dismissed Petitioner's appeal due to his untimely attempt to comply with a court order to show cause. Because Petitioner's omission did not justify dismissal, the circuit court departed from the essential requirements of the law. Krebs v. State, 588 So.2d 38 (Fla. 5th DCA 1991).
Accordingly, we quash the order dismissing the appeal.
PETITION GRANTED.
TORPY, EVANDER and COHEN, JJ., concur.